Citation Nr: 1200466	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO. 09-40 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include major depression and cyclothymic disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and an acquaintance


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from October 1972 to November 1992.

The appeal comes before the Board of Veterans' Appeals (Board) from a February 1993 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In the course of appeal, in April 2011, the Veteran and an acquaintance testified before the undersigned Veterans Law Judge at a Travel Board hearing conducted at the RO.  A transcript of that hearing is contained in the claims file. 

As discussed in the body of this decision, the Board has herein found that the existence of favorable service department treatment records not of record at the time of the February 1993 RO rating decision renders that decision non-final for purposes of the current adjudication, and thus the appeal arises from that non-final decision. 

The Board has recharacterized the Veteran's psychiatric disorder claim based on new United States Court of Appeals for Veterans Claims (Court) precedent. The Court has held that claims for service connection for PTSD include claims for service connection for all psychiatric disabilities reasonably raised by the Veteran or the evidentiary record, based on the inherent unreasonableness of imputing self-knowledge of mental conditions from which the Veteran may be suffering. Clemons v. Shinseki, 23 Vet. App. 1 (2009). Similarly, in this case the Veteran's claim the subject of this appeal requires broadening based on evidence of multiple diagnosed psychiatric conditions, including SSA records reflecting both depression and psychosis, and VA treatment records reflecting diagnoses including affective disorder, depression, major depression, and cyclothymic disorder. 



FINDINGS OF FACT

1. A psychiatric disorder, to include major depression and cyclothymic disorder, has persisted from service to the present time, with continuity of symptoms and treatment for that disorder. 

2. Service treatment records in existence at the time of an initial rating in February 1993 and supportive of the claim for service connection for a psychiatric disorder were not established by official records until the current appeal period. 


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, to include major depression and cyclothymic disorder, are met; service connection is warranted effective from November 1, 1992. 38 U.S.C.A. §§ 1110 , 1131, 5107, 5110(a) (West 2002); 38 C.F.R. §§ 3.102 , 3.156(c), 3.303, 3.400(q)(2) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011). 

The Board herein grants the Veteran's appealed claim. Hence, there is no reasonable possibility that any notice or development assistance would further the claim the subject of this appeal. 



II. Claim for Service Connection for a Psychiatric Disorder, to Include 
Major Depression and Cyclothymic Disorder 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty. Disorders diagnosed after discharge may still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 . 

To establish service connection for a disability, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. See Pond v. West, 12 Vet. App. 341, 346 (1999). 

A Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above. 38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology." Barr, 21 Vet. App. at 307. 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) .

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, in relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. § 3.303(a) ; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms). 

In this, as in any other case, it remains the duty of the Board as the fact finder to determine the relative credibility of the evidence. See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992). The U.S. Court of Appeals for the Federal Circuit held, in Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006), that the Board is obligated to, and fully justified in, determining whether lay testimony is credible in and of itself, and that the Board may weigh the absence of contemporary medical evidence against lay statements. 

It is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) . When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 . In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Generally, the effective date of an award of compensation is fixed in accordance with the facts found, but cannot be earlier than the date of receipt of the application therefor. 38 U.S.C.A. § 5110(a). An evaluation and award of compensation based on a claim reopened after final disallowance thus is effective as of the date of receipt of the claim to reopen or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400 . An exception exists for claims granted based on newly received service department records, as discussed further in the body of this decision, below. 38 C.F.R. § 3.400(q)(2). 

In this case, VA treatment records reflect treatment for a psychiatric disorder variously diagnosed since 1994, with treatment afforded the Veteran despite the absence of service-connected disability. More recent VA treatment records reflect settlement on a diagnosis of major depression or cyclothymic disorder. Obtained records of pharmaceutical prescribing through CPRS, submitted into the claims file in May 2009, reflect prescriptions for treatment of anxiety or depression from October 1991 through 2009, thus beginning while the Veteran was on active duty and continuing up to the present. Prescribed medications included Lorazepam (anti-anxiety), Sertraline (anti-depressant), Trazodone (anti-depressant), Temazepam (sleep), Doxepin (anti-depressant and anti-anxiety), and Mirtazapine (anti-depressant). 

Service records contained within the claims file do not include a record of treatment for psychiatric disability. The Veteran was seen for treatment in August 1991 following a deployment in Saudi Arabia, and then reported that he had experienced malaise and dehydration in April 1991. He then also complained of difficulties including trouble sleeping and recurring thoughts about his experiences during Operation Desert Storm. A service medical consultation sheet documents a request later in August 1991 for the Veteran to be followed in community mental health services ("CMHS") for reported problems falling asleep and staying asleep, with reported awakening every one-and-a-half to two hours. Physical examination was noted to be within normal limits. A follow-up note on that consultation sheet documents that the Veteran was seen by CMHS on one occasion in September 1991 but that no Axis I or Axis II diagnosis was then made, and there was "no indication for use of a sleep medication." A further notation on the consultation sheet informs that the Veteran would be followed in CMHS.

Service CMHS records for this Veteran have never been obtained, despite some limited RO efforts to obtain additional records from the National Personnel Records Center (NPRC) in January 1998 in response to the Veteran's submission in September 1997 explicitly informing of a NPRC file number reportedly for his treatment by a named staff psychiatrist at Ft. Gordon, Georgia, whom he reported he began seeing for treatment in May 1991. Nonetheless, the existence of mental health treatment during service is substantiated both by the above-noted consultation sheet which documents that the Veteran was seen by CMHS at least once in September 1991, and by the CPRS records documenting prescribing in October 1991 of Lorazepam, whose approved medical use is for treatment of anxiety. Thus, the newly submitted CPRS pharmaceutical prescribing records may be used to infer the existence at the time of the October 1991 Lorazepam prescription an additional treatment by CMHS, with medication then prescribed for psychiatric symptoms, based on the follow-up on the consultation sheet indicating that on the first referred visit in September 1991 not Axis I diagnosis had been made, and also not then indicating that any medication had been prescribed. Thus, based on this inferred record of treatment for mental disorder or symptoms of mental disorder in October 1991, which service record was in existence at the time of the February 1993 RO initial denial of a psychiatric disorder claim but whose existence was not supported by official records within the claims file until receipt in May 2009 of the CPRS pharmaceutical prescribing records. 

Based on continuity of symptoms and treatment from service to the present, and based on evolution of diagnoses as reflected within post-service treatment records to reflect ultimately a general agreement among treating medical professionals as to the presence of a psychiatric disorder in this Veteran, to include depression, the Board finds that the preponderance of the evidence favors a finding of continuity of symptomatology supporting a grant of service connection for a psychiatric disorder, to include depression. 38 C.F.R. § 3.303(a),(b). 

The regulation applicable to questions of finality of the prior, February 1993 RO adjudication in this case, 38 C.F.R. § 3.156(c) (2011), provides as follows: 

(1) Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section. Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the [V]eteran by name, as long as the other requirements of paragraph (c) of this section are met; (ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; (iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim. (2) Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source. (3) An award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim. 

The Court has concluded, relevantly, "[U]nder either pre-amendment or amended § 3.156(c), a claimant whose claim is reconsidered based on newly discovered service department records may be entitled to an effective date as early as the date of the original claim." Mayhue v. Shinseki, 24 Vet. App. 273, 279 (2011). The Court thereby concluded, in effect, that 38 C.F.R. § 3.400(q)(2) should be read together with 38 C.F.R. § 3.156(c) to dictate an effective date for service connection as would be assigned based on the initial claim, with no intervening final adjudication of that claim. Id. 

Because recently obtained CPRS prescription records reflect the existence of previously unobtained service records supportive of the claim for service connection for a psychiatric disorder, the Board determines that the February 1993 initial rating action denying service connection for a psychiatric disorder was non-final, as are all subsequent adjudications, and the appealed claim thus originates from the date of original claim in November 1992. 38 C.F.R. § 3.156(c). Service connection for the Veteran's psychiatric disorder is thus appropriately assigned, based on the Board's decision herein, effective from the day following the date of separation from service in November 1992. 38 C.F.R. §§ 3.156(c); 3.400(q)(2).

ORDER

Service connection for a psychiatric disorder, to include major depression and cyclothymic disorder, is granted effective from November 1, 1992, the day following the date of the Veteran's separation from service. 



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


